          Case 7:19-cv-11124-KMK
          Case 7:19-cv-11124-KMK Document
                                 Document 21 Filed 09/30/20
                                          22 Filed 09/30/20 Page
                                                            Page 1
                                                                 1 of
                                                                   of 1
                                                                      1

{i Seyfarth                                                                           Seyfarth Shaw LLP
                                                                                        620 Eighth Avenue
                                                                                New York, New Yo rk 10018
                                                                                         T (2 12) 218-5500
                                                                                         F (212) 218-5526

                                                                                    cstieber@seyfarth .com
                                                                                         T (212) 218-5530

                                                                                        www.seyfarth .com


September 30, 2020

VIA ECF

The Honorable Kenneth M. Karas
United States District Court for the Southern District of New York
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

Re:     Levi Foerderer v. Equifax Information Services LLC
        (U.S. Dist. Ct., 5.0.N.Y., Civil Action No. 19-cv-11124-KMK)

Your Honor:

This firm represents Defendant, Equifax Information Services LLC ("Equifax"), in the above-
referenced action. Consistent with Your Honor's Individual Practices, we write to respectfully
request that the Court adjourn the telephone conference , set for October 19, 2020 at 10:30 a.m.

This is Equifax's first request for an adjournment. The reason for this request is that the
undersigned counsel is scheduled to appear for oral argument on a pending motion to dismiss
before Judge Liman on October 19, 2020 at 10:00 a.m. which will conflict with th is conference.
See Gilbert v. Indeed, Inc. , et al., Civ. No. 20-Civ-3826. We respectfully request that the
conference be rescheduled to a date and time the following week, or another time at the Court's
convenience thereafter. Counsel for Equifax is available October 26 (morning) , 27, 28 , 29, or
30.

Equifax was unable to reach Plaintiff concerning this request. Plaintiff pro se is currently
incarcerated and unreachable as he is being held in quarantine isolation prior to his October 5,
2020 release from prison. No other scheduled dates will be effected by this adjournment. This
request is made in good faith and not for the purpose of causing undue delay.

We thank the Court for its consideration of this request. ~c;Jn      /_t1oL     "J;f~     ~ /-
Respectfully submitted ,
SEYFARTH SHAW LLP
                                                    {v 1 / /   hold a           ~CL
                                                                                                         00

Isl Courtney Stieber
                                                    Oe/ofun          ;)& '      Jo'Jo a:f           )o: 601/A

                                                    V/q    l ~ ~ -_Jfj_fuz~-
Courtney Stieber
CS/cl                                                /h,czd a copf           mis   1                          A


                                                                                                    ..JUL_XJJVJ
cc:     Levi Foerderer (via US Mail)
                                                     fo f(fl . F0-»> dJuLM .
                                                                        ,!< )
                                                                       /. L    II
                                                               so o~,~-·~·
                                                                    ..   f r~l~--~
                                                                         ·p'{t
66042150v.3
